Proceeding pursuant to CPLR article 78 to review a determination of the respondent police commissioner dated July 13, 1983, which, after a hearing, found petitioner guilty of failing to answer questions truthfully and completely during a prior departmental hearing and suspended him for 20 days without pay.
Determination confirmed and proceeding dismissed on the merits, with costs.
*938Petitioner, a police officer with the Harrison Police Department, was charged with failing to answer questions truthfully and completely while testifying under oath at a prior departmental hearing. The record discloses cogent evidence in support of the determination that petitioner was guilty as charged. As such the determination was based upon substantial evidence (Matter of Pell v Board of Educ., 34 NY2d 222).
Petitioner also contends that he was not accorded a fair hearing. However, based on our review of the record, this contention is without merit. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.